PER CURIAM:
We review an order of the bankruptcy court confirming a plan of reorganization for debtor Community Hospital of the Valleys. The Bankruptcy Appellate Panel affirmed the order. California Dep’t of Health Servs. v. United States Bankruptcy Court (In re Community Hospital of the Valleys), 51 Bankr. 231 (Bankr. 9th Cir.1985). On appeal to this court pursuant to 28 U.S.C. § 158(d), California Department of Health Services, an unsecured creditor of the debtor hospital, makes the same arguments that it made before the Bankruptcy Appellate Panel. We affirm for the reasons stated in the opinion of the Bankruptcy Appellate Panel.
AFFIRMED.